Case 1:20-cv-00972-DCJ-JPM Document 7 Filed 09/09/20 Page 1 of 1 PageID #: 34



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 JHANAK BAHADUR PUN,                     CIVIL DOCKET NO. 1:20-CV-00972-P
 Petitioner

 VERSUS                                  JUDGE DAVID C. JOSEPH

 WARDEN, ET AL.,                         MAGISTRATE JUDGE PEREZ-MONTES
 Respondents

                                  JUDGMENT

       For the reasons contained in the Report and Recommendation of the

Magistrate Judge previously filed herein (ECF No. 3), noting the absence of objections

thereto, and concurring with the Magistrate Judge’s findings under the applicable

law;

       IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

enjoining Respondents from transferring him from LaSalle Correctional Center

during the pendency of these proceedings is DENIED.

       THUS DONE AND SIGNED in Chambers, this 9th day of September, 2020.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
